UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 12, 2007 (October 9, 2007) Brookdale Senior Living Inc. (Exact name of registrant as specified in its charter) Delaware 001-32641 20-3068069 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 330 North Wabash Avenue, Suite 1400, Chicago, Illinois 60611 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (312) 977-3700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 — Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c)On October 9, 2007, John P. Rijos, Co-President of Brookdale Senior Living Inc. (the “Company”), was appointed to serve in the additional capacity of Chief Operating Officer of the Company, effective January 1, 2008. Mr. Rijos, 54, became Co-President of the Company in August 2005. Previously, Mr. Rijos served as President and Chief Operating Officer and as a director of Brookdale Living Communities, Inc. (“BLC”), a predecessor to the Company, since August 2000. Prior to joining BLC in August 2000, Mr. Rijos spent 16 years with Lane Hospitality Group, owners and operators of over 40 hotels and resorts, as its President and Chief Operating Officer. From 1981 to 1985 he served as President of High Country Corporation, a Denver-based hotel development and management company. Prior to that time, Mr. Rijos was Vice President of Operations and Development of several large real estate trusts specializing in hotels. Mr. Rijos has over 25 years of experience in the acquisition, development and operation of hotels and resorts. He serves on many tourist-related operating boards and committees, as well as advisory committees for Holiday Inns, Sheraton Hotels and the City of Chicago and the Board of Trustees for Columbia College. Mr. Rijos is a certified hospitality administrator. Information regarding Mr. Rijos’ compensation arrangements was included in the Company’s Proxy Statement filed with the Securities and Exchange Commission on April 27, 2007.Mr. Rijos’ Employment Agreement was filed as Exhibit 10.71 to the Company’s Registration Statement on Form S-1 (Amendment No. 1) (No. 333-127372) filed on September 21, 2005. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BROOKDALE SENIOR LIVING INC. Date: October 12, 2007 By: /s/ T. Andrew Smith Name: T. Andrew Smith Title: Executive Vice President, General Counsel and Secretary
